Citation Nr: 1643762	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  15-12 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to type II diabetes mellitus.

3.  Entitlement to service connection for residuals of a stroke, to include as secondary to type II diabetes mellitus.

4.  Entitlement to service connection for an eye disability, to include as secondary to type II diabetes mellitus.

5.  Entitlement to service connection for hypertension, to include as secondary to type II diabetes mellitus.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Navy from September 1963 to September 1967.  His decorations include the Vietnam Campaign Medal with Device, and Vietnam Service Medal with Bronze Star.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The record reflects that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  See December 2013 SHARE Print Screens.  As the medical records related to the SSA's determination have not yet been obtained, and there is a reasonable possibility that these records could help substantiate his claim for benefits, they must be secured on remand.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  Additionally, updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records.

2.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records relied upon to make the decision.  If any records are unavailable, the claims file should be annotated as such and the Veteran and his representative should be notified.

3.  Then, after taking any additional development deemed necessary, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

